DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al (JP 2015-169843 and its machine translation).
Hori et al disclose a resist composition comprising a monomer unit having the basic structure of (a0-1), wherein Xa01 is a branched alkyl:


    PNG
    media_image1.png
    184
    251
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    128
    110
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    134
    124
    media_image3.png
    Greyscale

Examples include 
    PNG
    media_image4.png
    21
    142
    media_image4.png
    Greyscale
, which is taught to be equivalent to those below, which would make Xa01 include an alkyl group meeting the limitations of the instant Ya0, wherein two of Ra031 to Ra033 are alkyl group, and one is –CH2-O-CH3 (instant claims 1, 4, 10, 11) in an amount of the total of all structural units in the polymer of 20-80%, 20-75%, most preferably 20-70% (instant claim 2, 5): 

    PNG
    media_image5.png
    24
    141
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    20
    242
    media_image6.png
    Greyscale

The resist composition is sensitive to ArF, EUV, or ebeam, and is employed in a method of patterning including the steps of coating, exposing, and developing the resist to form a pattern (instant claims 3). 
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention, to prepare the material of Hori et al, choosing as the monomer a0, that which includes the branched alkyl group as Xa01, as taught to be suitable by the reference. The resultant material would also meet the limitations of the instant claims. 
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al (JP 2016-108553 and its machine translation) in view of Hori et al.
Nakano et al disclose a resin composition comprising a polymer with a unit (I) having the following basic structure, wherein R2 includes a group as described below, and A3 may be a branched alkyl of 1-6 carbon atoms:


    PNG
    media_image7.png
    164
    180
    media_image7.png
    Greyscale
R 2 represents — (A 3 —O) o —R 3 . o represents an integer of 1 to 6.
Examples of the divalent hydrocarbon group having 2 to 12 carbon atoms of A 3 include ethylene group, propane-1,3-diyl group, butane-1,4-diyl group, pentane-1,5-diyl group, hexane- 1,6-diyl group, heptane-1,7-diyl group, octane-1,8-diyl group, nonane-1,9-diyl group, decane-1,10-diyl group, undecane-1,11-diyl Group, linear alkanediyl group such as dodecane-1,12-diyl group;Propane-1,2-diyl group, 1-methylbutane-1,3-diyl group, 2-methylpropane-1,3-diyl group, pentane-1,4-diyl group, 2-methylbutane-1,4-diyl Branched alkanediyl groups such as groups;Cycloalkanediyl groups such as cyclobutane-1,3-diyl group, cyclopentane-1,3-diyl group, cyclohexane-1,4-diyl group, cyclooctane-1,5-diyl group;Polycyclic divalent alicyclic hydrocarbon groups such as norbornane-1,4-diyl group, norbornane-2,5-diyl group, adamantane-1,5-diyl group, adamantane-2,6-diyl group and the like Etc.A 3 is preferably an alkanediyl group having 2 to 6 carbon atoms, more preferably a linear alkanediyl group having 2 to 6 carbon atoms, and further preferably a linear alkanediyl group having 2 to 4 carbon atoms.
  o is preferably an integer of 1 to 3, more preferably 1 or 2, and still more preferably 1.
Non-limiting examples includes those below, wherein A3 is a linear alkyl:


    PNG
    media_image8.png
    154
    179
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    150
    166
    media_image9.png
    Greyscale

The compound is present in an amount of 5 to 90%, preferably 10 to 80% ([0021]; instant claims 2 and 5). 
The polymer includes an additional monomer having a structure similar to the instant formula (a10-1), wherein Yax1 is a single bond (instant claims 6 and 9):

    PNG
    media_image10.png
    134
    239
    media_image10.png
    Greyscale

The patterning method of the reference includes coating, exposing, and developing the layer to form a pattern, wherein the radiation used in the exposure is preferably ArF, KrF, EUV,or electron beam (examples, [0060]; instant claims 3, 7, 8).
The reference teaches that A3 can be a branched alkyl and provide some non-limiting examples, however Hori et al discloses a monomer with the basic structure and a branched alkyl in A3, with an R2 group falling within the scope of formula (I) of the reference. Hori et al has been discussed above, and teaches a unit falling within the scope of the instant claims 1, 4, 6, and 9-13. The inclusion of their monomer achieves a high sensitivity and improves lithographic properties. 
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention, to prepare the resist polymer of Nakano et al, choosing to include the R2 group, with a branched A3, as taught by Hori et al, to achieve the advantage of high sensitivity.
Claims 6-9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al in view of Hori et al, and in further view of Domon et al (9,500, 949).
Nakano et al and Hori et al have been discussed above. The Naknao et al reference teaches ([0060]):
<Structural unit (a2)>The hydroxy group contained in the structural unit (a2) may be an alcoholic hydroxy group or a phenolic hydroxy group.When a resist pattern is produced from the resist composition of the present invention, when a high energy beam such as a KrF excimer laser (248 nm), an electron beam or EUV (ultra-ultraviolet light) is used as an exposure light source, the structural unit (a2) It is preferable to use the structural unit (a2) having a phenolic hydroxy group. When an ArF excimer laser (193 nm) or the like is used, the structural unit (a2) having an alcoholic hydroxy group is preferable as the structural unit (a2), and the structural unit (a2-1) is more preferable. As a structural unit (a2), 1 type may be included independently and 2 or more types may be included.
While the reference provides a non-limiting example of the unit as disclosed above (reference [0061]), the broadest teachings of the reference include more than one unit, and/or any unit having a phenolic or alcohol hydroxy group. 
Domon et al disclose a resist composition, and teaches a broad formula for a monomer having a phenolic hydroxyl group, and teaches that both those having a single bond in the Yax1 position of the instant formula (a10-1) and those having a –C(=O)O- linking group are known and both suitable to achieve the advantages high etch resistance (column 21). 

    PNG
    media_image11.png
    299
    303
    media_image11.png
    Greyscale



Examples include:

    PNG
    media_image12.png
    130
    188
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    171
    173
    media_image13.png
    Greyscale

Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Nakano et al in view of Hori et al, choosing as the unit (a2), that taught to be known and useful (and equivalent to that on unit (a2-0) of Nakano et al) as taught by Domon et al, to achieve high etch resistance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722